DETAILED ACTION

1.	This Office Action is responsive to amendments filed for No. 15/658,114 on December 28, 2020.  Please note Claims 1, 3-6, 8-13 and 17-22 are pending and have been examined. Please note Claims 5, 6 and 11 have been withdrawn in light of an earlier restriction requirement. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 4, 8-10, 12, 13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamovich et al. ( US 2016/0364007 A1 ) in view of Kim et al. ( US 2012/0229377 A1 ).

	Kamovich teaches in Claim 1:
	An information processing apparatus ( [0001] discloses a system for providing a 3D imaging ability to determine touch gesture interactions ) comprising:
	a processor ( [0057] discloses the use of a processor to determine interactions ); and 
a memory storing instructions, when executed by the processor ( [0020] discloses a non-transitory medium to store executable instructions, clearly indicative of a memory ), causing the information processing apparatus to operate to: 
display an object on a plane, wherein the displayed object is different from a pointer ( Figures 5 and 6, [0104] disclose GUI parameters 230 (such as 230a and 230b being examples of objects) which the user can interact with (read one as  a displayed object). Also please note object 240, which is a user’s hand (read as a pointer). [0066] discloses an interaction surface 120 for which the GUI can be displayed over using projection means ); 
identify, in a coordinate system of the plane, a position of the pointer being located over the plane ( [0076] disclose a 3D camera, depth sensing camera, ToF camera, etc, as a way to identify an X/Y/Z coordinate of the user’s hand relative to the interaction surface 120, as a way to identify which GUI parameter the user is interacting with ); 
acquire a distance between the plane and the pointer ( Figure 4, [0099], [0102] disclose determining a Z coordinate for depth/3D purposes and several distances from the interaction surface 120 are discussed in Figure 4, i.e. between the hand 240 and the interaction surface 120 ); but

Kamovich does not explicitly teach to “set a reaction area for the displayed object, in the coordinate system of the plane, wherein a size of the set reaction area is equal to or larger than a size of the displayed object corresponding to the set reaction area, and, wherein the size of the set reaction area becomes larger as the acquired distance between the plane and the pointer becomes longer; and when the identified position of the pointer is located within the set reaction area regardless of whether the identified position of the pointer is located within the displayed object corresponding to the set reaction area or not, change the display of the object corresponding to the set reaction area.”

However, in the same field of endeavor, gesture analysis with a proximity aspect, Kim teaches of a display unit and a controller configured to perform functions based on distance measurements of a user’s hand, ( Kim, Figure 22, [0008], [0167] ). Specifically, Figure 22, [0166]-[0169] 2, can be selected. Looking from Figures 21-23, it is clear that as the user proceeds closer to the “On Touch Region”, the object C2, can be highlighted (read as changing the display of an object), though it is possible this is also highlighted in Figure 22 as well. However, it is still in response to a user’s hand being within/navigating through the concentric circles. As combined with Kamovich, who also teaches of depth analysis, the concentric circles, or some kind of visual guidance, can be provided. As Kamovich teaches in Figure 5, there are a plurality of objects 230a, 230b, etc. Kim also teaches likewise in Figure 22 of a plurality of objects C1 to C3. There are a plurality of reaction areas (set of reaction areas) for each object, as highlighted by C2. As combined, this same principle would be applied to the plurality of objects of Kamovich. 

As combined, Kamovich and Kim teach:

“set a reaction area for the displayed object, in the coordinate system of the plane, wherein a size of the set reaction area is equal to or larger than a size of the displayed object corresponding to the set reaction area ( Kim, Figure 22, [0168] discloses a number of concentric circles which may increase in proportional to the number of movements of user’s hand in the Touch Ready Region. As shown, there are a plurality of circles (read together as a reaction area as there is only one at a time and it changes size. I3, for example, is at least the size of the item C2 (the displayed object). To clarify, in light of [0168], etc, one of ordinary skill in the art would realize that I3, or a bigger circle, could be presented in Figure 22 ), and, wherein the size of the set reaction area becomes larger as the acquired distance between the plane and the pointer becomes longer ( Kim, respectfully, [0167] discloses the size of the concentric circle can change based on the distance/position of the user’s hand in the Touch Ready Region, etc. Specifically, as the user’s hand moves farther away, i.e. distance becomes larger, the size of the circle also becomes larger. Again, the key point is that as the user moves closer, the circle becomes smaller to assist the user in making a selection ); and when the identified position of the pointer is located within the set reaction area regardless of whether the identified position of the pointer is located within the displayed object corresponding to the set reaction area or not, change the display of the object corresponding to the set reaction area ( Kim, Figure 22, [0141], etc, disclose the cursor 22 is controlled by the user’s hand. When the user’s hand is located within the plurality of concentric circles (which are bigger than the item C2, which allows for situations in which the user is within the circle, but not within the item, at least not yet without further bringing the user’s hand closer), as the user’s hand moves closer and into the On Touch Region, then the item C2 is selected/highlighted (and it can either be executed or some other related function can be executed; read as the display of item/object C2 is changed). Respectfully, this limitation can also be interpreted reasonably broad in that the user’s hand/cursor can be located within the concentric circle and that would satisfy this first limitation (see the ‘regardless’ limitation) )”

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the visual guide, namely the concentric circles, as taught by 

	Kim teaches in Claim 3:
	The information processing apparatus according to claim 2, wherein, when the acquired distance is shorter than a predetermined touch threshold, the information processing apparatus further operates to set each size of the reaction areas to a constant size. ( Figure 22, [0166]-[0169] discloses that the size of the circle is only changed when the user moves out of and into new regions, so even if the distance/depth is not to a certain predetermined distance corresponding to a region, the circle size is not changed, i.e. held constant )

	Kim teaches in Claim 4:
	The information processing apparatus according to claim 1, further comprising a storage configured to store a table for managing the position and size of the displayed object and the position and size of the set reaction area in association with each other, wherein the processor further operators to determine whether the identified position of the pointer is located within the set reaction area based on information in the table stored in the storage. ( Figure 22, [0156], etc, disclose of different regions, separated by virtual lines and when the external object/user’s finger is in different regions, different actions are taken/shown on the display. The determined region is based on distance, so clearly there is a correlation between a determined distance and content on the screen. It is not a patentable distinction as to what the content change is as long as the content changes in light of the determined distance. To clarify, the cursor or C1 to C3 can be managed in light of the distance determination, as several of the figures show content to be changing based on the determined distance. As disclosed in the reasoning of Claim 1, when the distance falls within the Touch Ready Region, and thus, within the smallest circle, a selection is made )

	Kamovich and Kim teach in Claim 8:
	The information processing apparatus according to claim 1, wherein the pointer is a fingertip of a user or a tip of a stylus pen. ( Kamovich, Figure 5 shows the user’s fingertip specifically interacting with the GUI parameter 230a, which is what is analyzed in FIguer 4. Kim, Figure 22 shows the user’s fingertip being the object of interest )

	Kim teaches in Claim 9:
	The information processing apparatus according to claim 1, wherein when the acquired distance is shorter than a predetermined touch threshold, the information processing apparatus further operates to perform a touch operation on the object corresponding to one reaction area within which the identified position of the pointer is located. ( Figures 15, 16 etc, disclose switching between contents C1 to C3 based on the determined distance as well as positional changes/translation of the finger, such as from points P1 to P2. Furthermore, from points P2 to P3 further this process by selecting the item. Please note “a predetermined touch threshold” is not defined well enough here and in between the different regions shown in Figure 22, there is no change until a next region is breached, i.e. only one reaction area is triggered )


	The information processing apparatus according to claim 1, further comprising a projector, wherein the displayed image is displayed on the plane by the projector ( Kamovich, Figure 5, [0018] disclose the projector element which can display a graphical user interface )

	Kamovich teaches in Claim 12:
	A control method of an information processing apparatus ( [0001] discloses a system for providing a 3D imaging ability to determine touch gesture interactions ), comprising: 
displaying an object on a plane, wherein the object is different from a pointer ( Figures 5 and 6, [0104] disclose GUI parameters 230 (such as 230a and 230b being examples of objects) which the user can interact with (read one as  a displayed object). Also please note object 240, which is a user’s hand (read as a pointer). [0066] discloses an interaction surface 120 for which the GUI can be displayed over using projection means ); 
identifying, in a coordinate system of the plane, a position of the pointer being located over the plane ( [0076] disclose a 3D camera, depth sensing camera, ToF camera, etc, as a way to identify an X/Y/Z coordinate of the user’s hand relative to the interaction surface 120, as a way to identify which GUI parameter the user is interacting with ); 
acquiring a distance between the plane and the pointer ( Figure 4, [0099], [0102] disclose determining a Z coordinate for depth/3D purposes and several distances from the interaction surface 120 are discussed in Figure 4, i.e. between the hand 240 and the interaction surface 120 ); but



However, in the same field of endeavor, gesture analysis with a proximity aspect, Kim teaches of a display unit and a controller configured to perform functions based on distance measurements of a user’s hand, ( Kim, Figure 22, [0008], [0167] ). Specifically, Figure 22, [0166]-[0169] discloses an embodiment in which there are a plurality of concentric circles which can guide the user and visually provide them depth information (read the circles as reaction areas). As the user’s hand gets closer, the size of the circle change and it reduces in size to zero in on an input, as disclosed in Figure 23, [0167]. When the hand reaches into the “On Touch Region”, as shown in Figure 23, the currently highlighted element, in this case, C2, can be selected. Looking from Figures 21-23, it is clear that as the user proceeds closer to the “On Touch Region”, the object C2, can be highlighted (read as changing the display of an object), though it is possible this is also highlighted in Figure 22 as well. However, it is still in response to a user’s hand being within/navigating through the concentric circles. As combined with Kamovich, who also teaches of depth analysis, the concentric circles, or some kind of visual guidance, can be provided. As Kamovich teaches in Figure 5, there are a plurality of objects 230a, 230b, etc. Kim also teaches 1 to C3. There are a plurality of reaction areas (set of reaction areas) for each object, as highlighted by C2. As combined, this same principle would be applied to the plurality of objects of Kamovich. 

As combined, Kamovich and Kim teach:

“setting a reaction area for the displayed object, in the coordinate system of the plane, wherein a size of the set reaction area is equal to or larger than a size of the displayed object corresponding to the set reaction area ( Kim, Figure 22, [0168] discloses a number of concentric circles which may increase in proportional to the number of movements of user’s hand in the Touch Ready Region. As shown, there are a plurality of circles (read together as a reaction area as there is only one at a time and it changes size. I3, for example, is at least the size of the item C2 (the displayed object). To clarify, in light of [0168], etc, one of ordinary skill in the art would realize that I3, or a bigger circle, could be presented in Figure 22 ), and, wherein the size of the set reaction area becomes larger as the acquired distance between the plane and the pointer becomes longer ( Kim, respectfully, [0167] discloses the size of the concentric circle can change based on the distance/position of the user’s hand in the Touch Ready Region, etc. Specifically, as the user’s hand moves farther away, i.e. distance becomes larger, the size of the circle also becomes larger. Again, the key point is that as the user moves closer, the circle becomes smaller to assist the user in making a selection ); and when the identified position of the pointer is located within the set reaction area regardless of whether the identified position of the pointer is located within the displayed object corresponding to the set reaction area or not, change the display of the object corresponding to the set reaction ( Kim, Figure 22, [0141], etc, disclose the cursor 22 is controlled by the user’s hand. When the user’s hand is located within the plurality of concentric circles (which are bigger than the item C2, which allows for situations in which the user is within the circle, but not within the item, at least not yet without further bringing the user’s hand closer), as the user’s hand moves closer and into the On Touch Region, then the item C2 is selected/highlighted (and it can either be executed or some other related function can be executed; read as the display of item/object C2 is changed). Respectfully, this limitation can also be interpreted reasonably broad in that the user’s hand/cursor can be located within the concentric circle and that would satisfy this first limitation (see the ‘regardless’ limitation) )”

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the visual guide, namely the concentric circles, as taught by Kim, with Kamovich’s depth sensing system, with the motivation that it will allow the user to prepare an accurate push gesture based on feedback information, ( Kim, [0169] ). To clarify, the visual assistance can guide the user in a proximity/depth system in making accurate gestures.

	Kamovich teaches in Claim 13:
	A non-transitory storage medium storing a computer program for executing a control method of an information processing apparatus ( [0001] discloses a system for providing a 3D imaging ability to determine touch gesture interactions. [0020] discloses a non-transitory medium to store executable instructions, clearly indicative of a memory. [0057] discloses a processor for executing these instructions ), the control method comprising: 
( Figures 5 and 6, [0104] disclose GUI parameters 230 (such as 230a and 230b being examples of objects) which the user can interact with (read one as  a displayed object). Also please note object 240, which is a user’s hand (read as a pointer). [0066] discloses an interaction surface 120 for which the GUI can be displayed over using projection means ); 
identifying, in a coordinate system of the plane, a position of a the pointer being located over the plane ( [0076] disclose a 3D camera, depth sensing camera, ToF camera, etc, as a way to identify an X/Y/Z coordinate of the user’s hand relative to the interaction surface 120, as a way to identify which GUI parameter the user is interacting with ); 
acquiring a distance between the plane and the pointer ( Figure 4, [0099], [0102] disclose determining a Z coordinate for depth/3D purposes and several distances from the interaction surface 120 are discussed in Figure 4, i.e. between the hand 240 and the interaction surface 120 ); but

Kamovich does not explicitly teach of “setting a reaction area for the displayed object in the coordinate system of the plane, wherein a size of the set reaction area is equal to or larger than a size of the displayed object corresponding to the set reaction area, and, wherein the size of the set reaction area becomes larger as the acquired distance between the plane and the pointer becomes longer; and when the identified position of the pointer is located within the set reaction area regardless of whether the identified position of the pointer is located within the displayed object corresponding to the set reaction area or not, change the display of the object corresponding to the set reaction area.”

2, can be selected. Looking from Figures 21-23, it is clear that as the user proceeds closer to the “On Touch Region”, the object C2, can be highlighted (read as changing the display of an object), though it is possible this is also highlighted in Figure 22 as well. However, it is still in response to a user’s hand being within/navigating through the concentric circles. As combined with Kamovich, who also teaches of depth analysis, the concentric circles, or some kind of visual guidance, can be provided. As Kamovich teaches in Figure 5, there are a plurality of objects 230a, 230b, etc. Kim also teaches likewise in Figure 22 of a plurality of objects C1 to C3. There are a plurality of reaction areas (set of reaction areas) for each object, as highlighted by C2. As combined, this same principle would be applied to the plurality of objects of Kamovich. 

As combined, Kamovich and Kim teach:

“setting a reaction area for the displayed object, in the coordinate system of the plane, wherein a size of the set reaction area is equal to or larger than a size of the displayed object corresponding to the set reaction area ( Kim, Figure 22, [0168] discloses a number of concentric circles which may increase in proportional to the number of movements of user’s hand in the Touch Ready Region. As shown, there are a plurality of circles (read together as a reaction area as there is only one at a time and it changes size. I3, for example, is at least the size of the item C2 (the displayed object). To clarify, in light of [0168], etc, one of ordinary skill in the art would realize that I3, or a bigger circle, could be presented in Figure 22 ), and, wherein the size of the set reaction area becomes larger as the acquired distance between the plane and the pointer becomes longer ( Kim, respectfully, [0167] discloses the size of the concentric circle can change based on the distance/position of the user’s hand in the Touch Ready Region, etc. Specifically, as the user’s hand moves farther away, i.e. distance becomes larger, the size of the circle also becomes larger. Again, the key point is that as the user moves closer, the circle becomes smaller to assist the user in making a selection ); and when the identified position of the pointer is located within the set reaction area regardless of whether the identified position of the pointer is located within the displayed object corresponding to the set reaction area or not, change the display of the object corresponding to the set reaction area ( Kim, Figure 22, [0141], etc, disclose the cursor 22 is controlled by the user’s hand. When the user’s hand is located within the plurality of concentric circles (which are bigger than the item C2, which allows for situations in which the user is within the circle, but not within the item, at least not yet without further bringing the user’s hand closer), as the user’s hand moves closer and into the On Touch Region, then the item C2 is selected/highlighted (and it can either be executed or some other related function can be executed; read as the display of item/object C2 is changed). Respectfully, this limitation can also be interpreted reasonably broad in that the user’s hand/cursor can be located within the concentric circle and that would satisfy this first limitation (see the ‘regardless’ limitation) )”

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the visual guide, namely the concentric circles, as taught by Kim, with Kamovich’s depth sensing system, with the motivation that it will allow the user to prepare an accurate push gesture based on feedback information, ( Kim, [0169] ). To clarify, the visual assistance can guide the user in a proximity/depth system in making accurate gestures.

Kamovich and Kim teach in Claim 17:
The information processing apparatus according to claim 1, wherein the set reaction areas is not displayed. ( Please note for Kim, Figures 21-23 disclose the user’s hand coming in and out of certain regions. Only in certain regions are the concentric circles displayed, i.e. in the middle region. Outside of these regions, they are not displayed as it is determined the user is not looking to make a selection, thus no assistance is needed/displayed )

Kamovich and Kim teach in Claim 18:
The control method according to claim 12, wherein the set reaction area is not displayed ( Please note for Kim, Figures 21-23 disclose the user’s hand coming in and out of certain regions. Only in certain regions are the concentric circles displayed, i.e. in the middle region. Outside of these regions, they are not displayed as it is determined the user is not looking to make a selection, thus no assistance is needed/displayed )


The storage medium according to claim 13, wherein the set reaction area is not displayed ( Please note for Kim, Figures 21-23 disclose the user’s hand coming in and out of certain regions. Only in certain regions are the concentric circles displayed, i.e. in the middle region. Outside of these regions, they are not displayed as it is determined the user is not looking to make a selection, thus no assistance is needed/displayed )

	Kamvich and Kim teach in Claim 20:
	The information processing apparatus according to claim 1, wherein when a plurality of objects are displayed on the plane, sizes of reaction areas set for the plurality of objects are different among the plurality of objects. ( Kim, Figure 22, [0167] discloses different sizes for the concentric circles for each object and each object (such as the predetermined user) has different sized concentric circles as well )

	Kamovich and Kim teach in Claim 21:
	The information processing apparatus according to claim 1, wherein the displayed object is a button object. ( Respectfully, Kamovich and Kim show a plurality of objects which are displayed and can be highlighted. Kim in Figure 22 shows three items C1-C3, which can be selected and therefore, can reasonably be interpreted as buttons. However, the particulars of how the object is implemented is a design choice, such as the shape it is displayed to the user. This is a design choice issue as to what/how the object is displayed/designed and not a patentable distinction )


	The information processing apparatus according to claim 1, wherein, when a plurality of objects are displayed on the plane, a reaction area set for a first object of the plurality of objects does not overlap a reaction area set for a second object that is different from the first object. ( Kim, there are a plurality of concentric circles (set of reaction areas) for each object, as highlighted by C2. These are distinct/different from the other objects, such as C1 and C3 and since the user can only select one item at a time, there would not be an overlap. As combined, this same principle would be applied to the plurality of objects of Kamovich. Thus, there would be no overlap of sets of reaction areas between/for the plurality of objects )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Respectfully, examiner maintains the same rejection despite the claim amendments. Please note the updated rejection to address the new limitations.
	Applicant argues that the concentric circles are predetermined irrespective of the sizes of the items C1-C3. However, the claim does not necessarily claim this level of detail. To clarify, Kim teaches of a plurality of concentric circles which are designed to assist the user and are specifically larger than the item at first, to again, assist the user. There is some relationship between the sizing of the circles and the item, as is noted in the spirit of other embodiments. Notably, the selection/changing of the item is meant to assist the user and respectfully, it is a stretch to say there is no relationship between the size of the item and the size/diameter of the concentric circle(s). Figure 22 shows at least one circle which is bigger than the item, 
	As for the last limitation, respectfully, some additional detail is required here as the ‘regardless’ aspect renders the limitation very broad and open to interpretation. Since the circles, at least one of them shown in Figure 22, can be bigger than the item C2, it is possible to have the cursor within the circle, but not within the item, as again, it is meant to assist the user in eventually coming to item C2.

Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621